
	
		II
		Calendar No. 407
		111th CONGRESS
		2d Session
		S. 3248
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2010
			Mr. Bingaman (for
			 himself, Mr. Udall of Colorado,
			 Mr. McCain, Mr.
			 Reid, Ms. Klobuchar,
			 Mrs. Boxer, Mr.
			 Cardin, Mr. Lautenberg,
			 Mr. Carper, Mr.
			 Sanders, Mr. Whitehouse, and
			 Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			May 25, 2010
			Reported by Mrs.
			 Boxer, with an amendment and an amendment to the
			 title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To designate the Department of the Interior Building in
		  Washington, District of Columbia, as the Stewart Lee Udall Department of
		  the Interior Building. 
	
	
		1.Designation of the Stewart
			 Lee Udall Department of the Interior BuildingThe Department of the Interior Building
			 located at 1849 C Street, Northwest, in Washington, District of Columbia, shall
			 be known and designated as the Stewart Lee Udall Department of the
			 Interior Building.
		2.References to the
			 buildingAny reference in a
			 law, map, regulation, document, record, or other paper of the United States to
			 the building described in section 1 shall be considered to be a reference to
			 the Stewart Lee Udall Department of the Interior
			 Building.
		1.DesignationThe United States Department of the Interior
			 Building located at 1849 C Street, Northwest, in Washington, District of
			 Columbia, shall be known and designated as the Stewart Lee Udall
			 Department of the Interior Building.
		2.ReferencesAny reference in a law, map, regulation,
			 document, record, or other paper of the United States to the building referred
			 to in section 1 shall be considered to be a reference to the Stewart Lee
			 Udall Department of the Interior Building.
			Amend the title so as to read A bill to
			 designate the United States Department of the Interior Building in Washington,
			 District of Columbia, as the Stewart Lee Udall Department of the
			 Interior Building..
			
	
		May 25, 2010
		Reported with an amendment and an amendment to the
		  title
	
